1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1,9, the term “operable” is not a positive limitation; Perhaps applicant intends to delete such term;
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,9-13,15-17,20-31,33,35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stetson et al. (2017/0343695).
As to claims 1,26,33, Stetson discloses a magnetometer comprising a sample signal device 11710; a reference signal device 11710 i.e. DNV sensors (see e.g. fig. 117); a microwave field generator e.g. 630 to apply a microwave field to the sample signal device 11710 and the reference signal device 11710 (e.g. see para 0492); an optical source 610 configured to emit light comprising light of a first wavelength that interacts optically with the sample signal device and with the reference signal device; at least one photodetector 640 arranged to detect a sample photoluminescence signal comprising light of a second wavelength emitted from the sample signal device and a reference photoluminescence signal comprising light of the second wavelength emitted from the reference signal device, wherein the first wavelength is different from the second wavelength (DNV sensor changes the wavelength); and a magnet 670 arranged adjacent to the sample signal device and the reference signal device.

	The method claims recited for using the apparatus in claims 26 are an inherent use of the apparatus of Stetson and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Stetson operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
As to claims 2,27, Stetson discloses a magnetometer wherein the sample signal device comprises a sample electron spin defect layer and wherein the reference signal device comprises a reference electron spin defect layer, each electron spin defect layer comprising a plurality of lattice point defects, and wherein the light of the first wavelength excites the plurality of lattice point defects of the sample electron spin defect layer and the reference electron spin defect layer from ground states to excited states (see e.g. paras 0004;0006-0007).
As to claim 3, Stetson discloses a magnetometer wherein the sample signal device comprises a first substrate on which the sample electron spin defect layer is disposed, and wherein the reference signal device comprises a second substrate on which the reference electron spin defect layer is disposed (see e.g. para 0006;0224;0233; printed circuit board).
As to claim 4, Stetson discloses a magnetometer wherein the plurality of lattice point defects comprises a plurality of nitrogen-vacancy (NV) defects, and wherein the sample electron spin defect layer and the reference electron spin defect layer each comprise a diamond layer comprising carbon 12 and/or carbon 13 (see e.g. paras 0481;1047).
As to claim 5, Stetson discloses a magnetometer wherein the plurality of lattice point defects comprises a plurality of silicon-carbide (SiC) defects (see e.g. paras 0170;0198;0810).
As to claim 7, Stetson discloses a magnetometer wherein the sample electron spin defect layer and the reference electron spin defect layer each has approximately the same thickness. Note that DNV sensors are identical and thus have the same thickness (see e.g. fig. 117B).
As to claim 9, Stetson discloses a magnetometer wherein the at least one photodetector comprises a first photodetector operable to detect the sample photoluminescence signal and a second photodetector operable to detect the reference photoluminescence signal (see e.g. para 0896; fig. 117B; each DNV sensor may have different photodetector).
As to claims 10-11,30-31, Stetson discloses a magnetometer including to detect the sample and the reference photoluminescence signals at different times (e.g. para 0177).
As to claim 12, Stetson discloses a magnetometer wherein characteristics of a time-dependent magnetic field to which the magnetometer is exposed is determined (see e.g. para 0076; cl. 12).
As to claims 13,28, Stetson discloses a magnetometer wherein noise from light measurement signal is removed (see para e.g. 0802).
As to claims 15-16,29,35, Stetson discloses a magnetometer wherein the noise is removed by subtracting the reference signal from the sample light measurement signal (see e.g. 0982) and the bias magnetic fields felt by the sample signal device and the reference signal device are the same magnitude.



As to claims 17, Stetson discloses a magnetometer includes an enclosure (paras 0012-0013).
As to claims 20-21, Stetson discloses a magnetometer wherein the microwave field generator comprises an antenna, a co-planar waveguide, a loop, wire, or a coil (see e.g. paras 0004;0025).
As to claim 22, Stetson discloses a magnetometer wherein the optical source e.g. 610 is arranged to emit the light comprising the first wavelength in a direction towards one or both of the sample signal device and the reference signal device.
As to claim 23, Stetson discloses a magnetometer including at least one optical component arranged between the optical source and the sample signal device (e.g. para 0050).
As to claims 24-25, Stetson discloses a magnetometer including at least one optical filter arranged between the sample signal device and the at least one photodetector (e.g. fig. 23).



6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6,8,14,18-19,32,34 are rejected under 35 U.S.C. 103 as being unpatentable over Stetson et al.

As to claims 6,8, Stetson discloses a magnetometer as described above. Stetson does not explicitly show the thickness of the defect layer or the spacing between the sample device and reference device. It would have been an obvious matter of design selection to use typical thickness of the defect layer including between 1 micron and 1 mm or spacing, since the applicant has not disclosed that this thickness or spacing solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with typical thickness used in Stetson. One having ordinary skill in the related art would keep enough spacing between the sample device and the reference device so that the magnetic field would not influence the reference device and the spacing range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As to claims 14,18-19,32,34, Stetson discloses a magnetometer as described above. Stetson does not disclose the use of the magnetometer for the human skin or clothing. One having ordinary skill in the related art would keep enough spacing between the sample device (i.e. sample device closer to the skin) and the reference device so that the magnetic field would not influence the reference device and the spacing range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of Stetson to use it for the human skin or clothing, since the patented structure (or prior art) is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Ref, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Hruby et al. (2017/0328965) discloses a magnetometer sensor with nitrogen vacancy centers in diamond.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858